208

                                                                               r

              OFFICE    OF THE ATTORNEY GENERAL         OF TEXAS
                                  AUSTIN




  Honorable       Wa. J. fuaker
  Executlro       Siomtalrf
"Oam.      Plrh L 0mt.r     Comlrulon
  dstia,     *Pair -

  Dur      Slrr




                                                84  por8oa to rell,
                                               la him po8u88io5,




                                  5y tloundep of Ia      than   tvolre
                                  n;l poqt850' or k88 tlnn 515a
                                  5~ asokepel of le88 tbstafour-
           teen lnohw in length, 8n4 any ult vster  &aft-
           topsail of lure than elmea laaher In lea&h.
                  Yhe   pl888 of ule    0~ oSt8rl5g   for ulo   OP
           po88e88lorrrhall,SOP the purpore of t&l8 ob8ptsP
           to establish   ve5u0, ba 8lthep the DbUO fpom Thiob
           such firh 8~0 8hi ped, op vhorethe ri8hare four&
           OP offered  fa r u Pl. r t 8hallk lu!ll8*su1  i5 roll-
           ing m olferlng    for 8810 8ay flsh larntioaod 15 thlr
                                                                                        -.     209



Booopablo WI. J.     twker,            p8go 2


     WtiQlS   t0 SeVOP tb  h-d fPOa th8 body, NOSpt
     to 0aSS Oi the  redfish @Ud Wil8h    la rhloh a&@
     ttm  head ah811 oal bo rowred   th~ou&   the gill-
     Wvlty and the 611 I:-fiM S&11 ra8815 05 the body
     0s 8uOh P~dflah'OP Wtfiah.         Swh hesd~err body of
     8 PedfiSh ShSll     Wt Y48UPO WPS Lb85 tW.lrtJ-Sore5
     inoh     15 1856th, Md SUOh hUdl888 body Of 8 Wt-
     fl8h till 5Ot mauP         1.88   than 0   t iaOh88 15
     185gth;   sad all fish npketod OP           as Natloned
     la thl8 SPtlOk,      mUEt ba relghed urd &Old with the
     hud   U&m&d,      .XOept  PadfiSh   l&d Wtil8h l8 MI%-
     tloaad herela.
               “&Q
               WPSOa   ViOhtm    l5J Of                          th8    pOdSi
     Or thl8 8rtlale Sba11 k dumb                                        Of 8 518-
     dew&nor srd up00 oo5vlotlon ah8                                    fllud a SUB
     not le88 tha   to5 (#lO.OO) doll8Pr                          DOP PLOP.     t&a5
     fifty ($50.00) dOlhP8.”
            seati      le Oi          APti      941,        t.581       coda,        l8 tOi-
                                                                                P.& d&
1OWSC

               "Rovlded,       that      it   skll     ba unlbvlul for say
     WPSa    t0 t&O,   OP h8Ve ia hi8 ~088~88i05  ill t&S
     St& W,lnJ &m-&d       Ia4 tPOUt Of 1888 lWl&ih    th85
     twelve l55ha8,   85y rod if&h oi 1088 lmagth th5
     trolve lades,    OP oi &SSt@P loogth tb8n thirty-
     two inaher,   Or say drun of lerr length thn el&t




          We ~111      first          aoa&id&r       th8t    port105       of   fow~requo8t
uhloh PeSdS:

          "Srotlon 16 of APtlo  941 porfde8 tbt   a11
     eonfllatirrghum are PO mled.   -8   ruoh repeal
     15 85y vsy      erieat m.tio L             wg?         fi    80,    10 WhSt F-
     ttOUhr&?        YOU Ulii WtS
                              th4t sSkstiOU18 Of ArtlOle
     gkl prorider a else llmlt for brUB, wheraar, Artl-
     018 929 dOea Wt  Beat105 t&U.   It 18 llkerlre true
     that Seatloa h of Artiolr 911 does wt m8atiOa
                  catfish. Many fish duleP8 15 this
     (pfi-t.ODSSll,
                                                                                      2iO


BoaOPSb&    Um. J.       Tucker,      pge   3



     State bme bellered that  Sectloa la pre them l
     Pi&it to Out up fish, commodly c8ll.d flllotl~
     fish, and have such filleted fish for eels la their
     place of bUSh888 SO long b8 the fish, before be-
     2n.gdPe88ed end filleted, met the pre8cribed else
     P88tPlCtlOll8. I? Artlale 929 pPOhlblt8 the flllet-
     lly of fish mentioned la r&id Artlele, dOe8 StthSr
     A$t;gl;T29 or Artlole 941prohibit the f~lletlng

            It    la    8 rettlod     prlnelpal of Ur      t&t     tha   k&t    lx-
~e8#105    O? th,            Vi.U be tiV85 effect. That a5 Act
                        lSV-Wker&
that f8 &tel’ 15 WiQt   Of ttW   005trOl8, Mm818   OP 8~PSedSS
a5 urllrr Act l~oiar l8 tb two bpe i5COU8l8tCIlt     l5d lp-
reoolrolleble. 39 Tex. Jur.,      139. 8iUOe Section le 18 8
ht.P   eJ9PO88iOU Oi tb  &giS P;ture than Article 929, it will
therofore coatrol where there la say coaillot.
            Artlo&        93    &WOVid88 among other thin@           thtt        18
U5hUiUl    t0    haV8    in   Olu’S    ~08868810li   tSrt@iQ     S&WhS    Of   fl8h
under mad over oert8la             prescribed    lo-he.        Section 18 like-
Vi88 plroVld88 th8t it 18 UUhUfld ?O? OM t0 hSV8 15 hi.8 PO&-
&e&&lo5 eertaln 8p0~deS Of ii&h under and over 08rtaIXIpm-
scribed WSSlIFeWUtS.    It will be aotlcsd thct the pPe8CPlbed
mia&8We lea@&& of redfish S& &he&phOSdSre 1eSS iIl8eCtiOa
lo thaa ths mlaimum length8 pPesCrlbed lo APtlale 929, 85d la
rccordeaae vlth the rbore announced prlnolpal of tiv, the
lengths of theme fl8h S&t forth In SeCtiOn le will 005trOl
laaofcr aa it 18 8 ViO]ltiOQ for the pO8M88iO5 Of the&e
8p8cie8 0r tmrlae lI?s for private u8e.
            It vi11 further be noted thet SeCtlOa 1s Qouhers
provides that   It la a vlol8tloa thereunder ror sellI   fish
of oertsla leagth8. Therefore, 88 to the sale o? fish, or
hsrirrg fish la 05e’S poa8888lon for sale, the lengths of the
fish Set forth la Artlele g2g cOatrO1.
            We ?urther fiad no r&?ereMe in %ctioE 18 to the
rluetirrq   or fl8h; thu8 Article 929 provalls a nd as l OoWS-
quest thereof It la davrti     to offer for 881~ or lwve in oae's
po&8er&loa ior u1e a5y filleted fl8b Of the SpeCieC -5tlO5ed
in that   wtlole.   Dpum 18 aot a type of 5U158   lit8 mmtloaed
                                                                                                          211

  lio5oPebleWm. J.                 Tuoker,    page 4



  i0 hTtiCl8          929,     SO it h8        50 S~pl~C&tiOU          t0   dN5,      lkd much
  ri8h,     or aay other8p8cle8 0s fish not matloaed in Artlale
  929 may be fIlleted.
                 We     naxt        ConsideP    that    pert o? xour request                 uhlah
  PUdS     l8   ?OilOVSt
               'It has bee5 aorrtoadedthat the prori8ioar 0s
          Art1018 929, 15 re?ere5ce to relll5g or offerfag
          r0r   ule      rirh        natloned ia this Artlale and pohlb-
          ltlng the 8e*erfag 0r the head from the body, re-
          fers only to the fish that  ape mentionedmd t&t
          eP8 above or below tin pPe8oPlbed ~I5Uu8 OP nxl-
          M    818~~ and tbt it doss not refer to other sm.
          Do, iMtSA08, it 18 oonteadedt&t     18 UOtid not be
          W&V?ti    t0 S&V&r tilehead Of l S~Okbd    8C8 trout
          ii    8Wh      lM8 Wl’e tbI&
                        trout           t*SlTe (m)  i5Ch88 in
          length.  Tbir 005tentlo5 belrq that   Artlals 929
          doom not refer   to all trout, but o5l7 to cult
          mater or 8peakled SU trout 0s 1888 thn      tTle1*s
          (12) 15chSS.    The lavpr, rho l-188r~lred this
          qWatlO5,             Stat88 thOt the         A~tiClS    doe3      not epp.1~
          to certsla 8peOle8 Of ii&h, but r8ther t0 CerUla
          81808 of ii&h 0s oertrrin speole8. Ye should like
          t0 bT8 JOUP Op3.5105 l8 t0 th8 VSiiditf   Of this
          gogole~~m15terpretetlo5     of Artlole 929, Porn1
                 ,             .
                  It    18     0~ oplalonthere is no mrlt                     la     ths     ar meat
  pre8eated       in the           &bore     quotrtlon.     Suah   ln wgumat                vo J d   be
  to presume thatthe Leglrl8tureenaated                            l ureleer
                                                                 or meaning-
  bJ88~OtiSirm,                for it vould bo deolerlng ualaurul the sevep-
  I* the head           0s     a ii&h whiah 18 ualavrul to catoh 15 the fir&t
  plaae.
                  Ue truut the ?oregolr& fully a5suer8 your 15W1l~108.
                       'ic&r.
                                                                   TOP7      tPtir         7OUPS

  * *
4$ggii*                                                     *TToRm          ffRasRAL O? TRXAS


                                                                 &Hk
                                                            BY
                                                                              Robert 0. Koch
  RQKrtlb                                                                                  AS&i&t&at